Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (20050140275).



    PNG
    media_image1.png
    402
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    318
    601
    media_image2.png
    Greyscale

Regarding claim 1, Park teaches an array substrate (par. 27 teaches an array element), comprising:
a substrate (fig. 2: 101); and 
see sub-pixels in fig. 2 above) different colors of light on the substrate (see sub-pixels in fig. 2 above emitting colors R, G and B), wherein each of the plurality of sub-pixels comprises a green electroluminescence component (fig. 2 shows the composition of each EL layer 500 in each sub-pixel; it can be seen that layer 524, a green emitting EML layer is in each EL layer 500), and each of the plurality of the sub-pixels other than green sub-pixels further comprises a color conversion layer (fig. 2: 132a-c) on a light-exiting side of the green electroluminescence component. 
It should be noted that the underlined portion above (“…each of the plurality of the sub-pixels other than green sub-pixels…”) teaches an OLED wherein the green sub pixel lacks a CF.  However, whether or not a color filter is present over the green sub pixel clearly does not change the performance of the device.  Further, claim 9 below teaches the use of a color filter for the green sub pixel, further showing that the presence of a color filter over the green sub pixel is merely a design choice and would not modify performance of the OLED.  It has been found that when the prior art element performs the identical function specified in the claim in substantially the same way (i.e. light emittance), and produces substantially the same results as the corresponding element disclosed in the specification, it can be asserted that a PHOSITA at the time said invention was made would have recognized the interchangeability of the element (i.e. whether or not to have a green color filter) shown in the prior art for the corresponding element disclosed in the specification.
Regarding claim 2, Park teaches an array substrate according to claim 1, wherein the plurality of sub-pixels comprises red sub-pixels and the color conversion 
Regarding claim 9, Park teaches an array substrate according to claim 1, wherein each of the green sub-pixels further comprises a green color resist on the light exiting side of the green electroluminescence component (please see fig. 2 above). 
Regarding claim 10, Park teaches an array substrate according to claim 2, wherein each of the red sub-pixels further comprises a red color resist on a light-exiting side of the first up-conversion luminescence layer (please see fig. 2 
above). 
Regarding claim 20, Park teaches an display panel comprising the array substrate according to claim 1 (see fig. 2). 
Regarding claim 17, Park teaches an method of manufacturing an array substrate (par. 18 and 27 teaches forming an array element), comprising: 
forming a plurality of sub-pixels emitting different colors of light on a substrate, each of the plurality of sub-pixels including a green electroluminescence component (see sub-pixels in fig. 2 above emitting colors R, G and B; par. 18 teaches forming this structure in this manner); and 
forming a color conversion layer over the green electroluminescent component in each of the plurality of sub-pixels other than green sub-pixels (fig. 2 and par. 18 teaches shows the composition of each EL layer 500 in each sub-pixel and the method of making; it can be seen that layer 524, a green emitting EML layer is in each EL layer 500). 
other than …”) teaches an OLED wherein the green sub pixel lacks a CF.  However, whether or not a color filter is present over the green sub pixel clearly does not change the performance of the device.  Further, claim 9 below teaches the use of a color filter for the green sub pixel, further showing that the presence of a color filter over the green sub pixel is merely a design choice and would not modify performance of the OLED.  It has been found that when the prior art element performs the identical function specified in the claim in substantially the same way (i.e. light emittance), and produces substantially the same results as the corresponding element disclosed in the specification, it can be asserted that a PHOSITA at the time said invention was made would have recognized the interchangeability of the element (i.e. whether or not to have a green color filter) shown in the prior art for the corresponding element disclosed in the specification.
Regarding claim 18, Park teaches an method of manufacturing an array substrate according to claim 17, before forming the color conversion layer, further comprising forming a light-transmitting insulating layer on the green electroluminescent component (par. 18 teaches forming 101 which is light transmissive). 
Regarding claim 21, Park teaches an display apparatus comprising the display panel of claim 19 (see fig. 2 above). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Boek (20070108900).
Regarding claim 11, Park teaches an array substrate according to claim 1.
Parl fails to teach:
each of the green sub-pixels further comprises a scattering structure on the light exiting side of the green electroluminescence component
 BOek teaches an OLED wherein a scarttering layer is placed atop the device in order to decrease glare (par. 20) which increase the performance of the device.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).


Allowable Subject Matter
Claim 3, which depended on claim 2, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 are objected to based on their dependency.

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

s 13-15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CALEB E HENRY/Primary Examiner, Art Unit 2894